Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Potential New Matter Issues
Although not entered, the proposed amendments include the limitation “and isolated from a wetted part of the annular channel”. This limitation when coupled with the limitation ascribing various locations to be heated (annular channel, housing area, cleaning agent inlet) appears to create a new embodiment, not disclosed by the specification. Specifically, the heating of the cleaning agent inlet while also being isolated from a wetted part of the annular channel. The written disclosure appears to dictate an embodiment where the heating element is isolated (paragraph [0033] of the publication) and further showcases such embodiments in Figs.2-3. However, the embodiment in which the heating element heats the cleaning agent inlet (Fig.1) is appeared to be disclosed as the heating element not being isolated from the wetted area (paragraph [0030] of the publication) and likewise appears to showcase the heating element in the wetted area of the channel (Fig.1). It is believed that the proposed amendments create an unintentional new embodiment which constitutes new matter.
Potential 112 Issues
Although not entered, the proposed amendments include the limitation “and isolated from a wetted part of the annular channel”. However, the claim also recites that annular channel can be filed with cleaning agent (i.e. the annular channel can be fully wetted) and it is unclear as to how a heating element which is located in a channel that can be fully wetted could also be isolated from a wetted area in the channel, when the heating element itself is found at least partly in the annular channel. More specifically, it is unclear as to how a not wetted area of the channel is present if such is not claimed, as seen in Figs.2-3 of the instant application.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive as they are directed towards limitations that are not being entered. However, for the sake of promoting compact prosecution, they will be addressed herein.
Applicant argues that the references do not teach the “heating element made from a flat, metallic material, and provided as a press-formed part”. However, such a limitation is wholly product by process and not given patentable weight as the claim is directed towards an apparatus. To the extent that weight is provided to the limitation, it is only the limitation of being metallic. Further, the limitation states “made of” which does not necessarily indicate the current form of the heating element is flat or press formed but merely made from some material that is flat and press formed. Accordingly, the proposed claim does not even require the heating element being flat or press-formed.
Next applicant argues that the references do not teach the heating element having an annular portion that extends within the annular channel and isolated from a wetted part of the annular channel. Although examiner does agree with such a statement, it is believed that newly found references Massold (US20120074120A1), Glickman (US20180354467A1), Schlein (DE102014205108A1), and Munk (US20140374505A1) would teach/suggest such limitations.
Massold showcases that heating parts of a vehicle may utilize heating elements within walls and have different shapes, including annular shapes (abstract & Fig.1).
Glickman showcases a heating element (Fig.7 ref 60) which is isolated from a liquid carrying portion (Fig.7 ref 40), via molding [0042], in order to prevent any shorts from occurring [0045]. The molding heater allows for prevention/resolution of freezing problems [0047].
Schlein discloses providing a heating element surround an outflow area (Fig.3 ref 16), which is isolated from a water channel by being placed in a wall [0009]. The placement within the wall is done by molding and makes the overall structure cost-effective [0007].
Munk discloses that separating the heating element from the liquid containing area allows for good service life of a liquid spraying implement (abstract) and allows for low heat losses [0012].
It is believed that the combination of references provides one of ordinary skill in the art with reasonable motivation to provide a heating element isolated from a wetted area and in an annular form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711